DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species II [corresponding to claims 1-9 & 16-17] in the reply filed on 12/31/2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20060007195), in view of Kodama et al. (US 20040041763).
As to claim 1, Hu teaches a driving circuit [abstract & fig. 1], comprising: 
a plurality of pixels (array of pixels 18) [fig. 1 & para. 14], each pixel including a first sub-pixel (pixels associated with second sub-array of pixels 2-1) [fig. 1 & para. 14] and a second sub-pixel (pixels associated with first sub-array of pixels 1-1) [fig. 1 & para. 14]; 
a scan line (scan lines 12-1 associated with scan driver 12) [fig. 1 & para. 14] connected to gate terminals of the first sub-pixel and second sub-pixel [fig. 1]; 
a data line (data lines 14-1 associated with data driver 14) [fig. 1 & para. 14] connected to terminals of the first sub-pixel and second sub-pixel (switching transistor) [para. 15]; and 
a switching circuit (exemplary multiplexer 16) [fig. 1 & para. 16] configured to switch connection relations of the scan line, the data line, the first sub-pixel and the second sub-pixel so that one or both of the first sub-pixel and the second sub-pixel communicate with the scan line and the data line [para. 16].
	Hu does not explicitly teach the data line is connected to source terminals of the first sub-pixel and second sub-pixel.
	Kodama teaches the concept of a driving circuit [abstract & fig. 1] that utilizes data lines (source lines Sj) [fig. 11 & para. 36] that are connected to source terminals of a sub-pixel (thin-film transistor TR) [fig. 11 & para. 36].

As to claim 2, Hu as modified by Kodama teaches the driving circuit according to claim 1, wherein the pixel further comprises a third sub-pixel [Hu: fig. 1 & para. 15], a fourth sub-pixel [Hu: fig. 1 & para. 15], a fifth sub-pixel [Hu: fig. 1 & para. 15], and a sixth sub-pixel [Hu: fig. 1 & para. 15]; 
the first sub-pixel and the second sub-pixel are red sub-pixels [Hu: fig. 1 & para. 15]; 
the third sub-pixel and the fourth sub-pixel are green sub-pixels [Hu: fig. 1 & para. 15]; and 
the fifth sub-pixel and the sixth sub-pixel are blue sub-pixels [Hu: fig. 1 & para. 15].
As to claim 3, Hu as modified by Kodama teaches the driving circuit according to claim 1, wherein the first sub-pixel and the second sub-pixel respectively comprise a red sub-pixel, a green sub-pixel, and a blue sub-pixel [Hu: fig. 1 & para. 15].
As to claim 4, Hu as modified by Kodama teaches the driving circuit according to claim 1, wherein the switching circuit comprises a gate switching circuit (first transistor 16-1, second transistor 16-2, & capacitances Cg for each scan line corresponding to a first capacitance and second capacitance) [Hu: fig. 1 & para. 14 & Kodama: fig. 11], and a gate switching signal for controlling the gate switching circuit (line corresponding to control signal SC) [Hu: figs. 1 & 3 & para. 16 & 18]; 
the gate switching circuit comprises a first transistor (second transistor 16-2) [Hu: figs. 1 & 3 & para. 16 & 18], a second transistor (first transistor 16-1) [Hu: figs. 1 & 3 & para. 16 & 18], a first storage capacitor (as modified a capacitance Cg corresponding to connection line 12-12) [Hu: fig. 1 & para. 14 & Kodama: fig. 11], and a second storage capacitor (as modified a capacitance Cg corresponding to connection line 12-11) [Hu: fig. 1 & para. 14 & Kodama: fig. 11];
the first transistor is a transistor with a control terminal in negative polarity conduction (second transistor 16-2, pmos) [Hu: figs. 1 & 3 & para. 16 & 18]; and 
the second transistor is a transistor with a control terminal in positive polarity conduction (first transistor 16-1, nmos) [Hu: figs. 1 & 3 & para. 16 & 18]; 

a source electrode of the second transistor is connected to the scan line, and a drain electrode thereof is connected to the second storage capacitor and the gate terminal of the second sub-pixel (as modified, gate of thin-film transistors of pixel corresponding to connection line 12-11 with corresponding capacitance Cg) [Hu: fig. 1 & para. 14 & Kodama: fig. 11]; and 
gate electrodes of the first transistor and second transistor are connected to each other, and are connected to the gate switching signal (line corresponding to control signal SC) [Hu: figs. 1 & 3 & para. 16 & 18].
As to claim 5, Hu as modified by Kodama teaches the driving circuit according to claim 2, wherein the switching circuit comprises a gate switching circuit (first transistor 16-1, second transistor 16-2, & capacitances Cg for each scan line corresponding to a first capacitance and second capacitance) [Hu: fig. 1 & para. 14 & Kodama: fig. 11], and a gate switching signal for controlling the gate switching circuit (line corresponding to control signal SC) [Hu: figs. 1 & 3 & para. 16 & 18]; 
the gate switching circuit comprises a first transistor (second transistor 16-2) [Hu: figs. 1 & 3 & para. 16 & 18], a second transistor (first transistor 16-1) [Hu: figs. 1 & 3 & para. 16 & 18], a first storage capacitor (as modified a capacitance Cg corresponding to connection line 12-12) [Hu: fig. 1 & para. 14 & Kodama: fig. 11], and a second storage capacitor (as modified a capacitance Cg corresponding to connection line 12-11) [Hu: fig. 1 & para. 14 & Kodama: fig. 11];
the first transistor is a transistor with a control terminal in negative polarity conduction (second transistor 16-2, pmos) [Hu: figs. 1 & 3 & para. 16 & 18]; and 
the second transistor is a transistor with a control terminal in positive polarity conduction (first transistor 16-1, nmos) [Hu: figs. 1 & 3 & para. 16 & 18]; 
a source electrode of the first transistor is connected to the scan line, and a drain electrode thereof is connected to the first storage capacitor and the gate terminal of the first sub-pixel (as modified, 
a source electrode of the second transistor is connected to the scan line, and a drain electrode thereof is connected to the second storage capacitor and the gate terminal of the second sub-pixel (as modified, gate of thin-film transistors of pixel corresponding to connection line 12-11 with corresponding capacitance Cg) [Hu: fig. 1 & para. 14 & Kodama: fig. 11]; and 
gate electrodes of the first transistor and second transistor are connected to each other, and are connected to the gate switching signal (line corresponding to control signal SC) [Hu: figs. 1 & 3 & para. 16 & 18].
As to claim 6, Hu as modified by Kodama teaches the driving circuit according to claim 3, wherein the switching circuit comprises a gate switching circuit (first transistor 16-1, second transistor 16-2, & capacitances Cg for each scan line corresponding to a first capacitance and second capacitance) [Hu: fig. 1 & para. 14 & Kodama: fig. 11], and a gate switching signal for controlling the gate switching circuit (line corresponding to control signal SC) [Hu: figs. 1 & 3 & para. 16 & 18]; 
the gate switching circuit comprises a first transistor (second transistor 16-2) [Hu: figs. 1 & 3 & para. 16 & 18], a second transistor (first transistor 16-1) [Hu: figs. 1 & 3 & para. 16 & 18], a first storage capacitor (as modified a capacitance Cg corresponding to connection line 12-12) [Hu: fig. 1 & para. 14 & Kodama: fig. 11], and a second storage capacitor (as modified a capacitance Cg corresponding to connection line 12-11) [Hu: fig. 1 & para. 14 & Kodama: fig. 11];
the first transistor is a transistor with a control terminal in negative polarity conduction (second transistor 16-2, pmos) [Hu: figs. 1 & 3 & para. 16 & 18]; and 
the second transistor is a transistor with a control terminal in positive polarity conduction (first transistor 16-1, nmos) [Hu: figs. 1 & 3 & para. 16 & 18]; 
a source electrode of the first transistor is connected to the scan line, and a drain electrode thereof is connected to the first storage capacitor and the gate terminal of the first sub-pixel (as modified, gate of thin-film transistors of pixel corresponding to connection line 12-12 with corresponding capacitance Cg) [Hu: fig. 1 & para. 14 & Kodama: fig. 11]; 

gate electrodes of the first transistor and second transistor are connected to each other, and are connected to the gate switching signal (line corresponding to control signal SC) [Hu: figs. 1 & 3 & para. 16 & 18].
As to claim 16, Hu teaches a driving method for a driving circuit [abstract & fig. 1], the driving circuit comprising: 
a plurality of pixels (array of pixels 18) [fig. 1 & para. 14], each pixel including a first sub-pixel (pixels associated with second sub-array of pixels 2-1) [fig. 1 & para. 14] and a second sub-pixel (pixels associated with first sub-array of pixels 1-1) [fig. 1 & para. 14]; 
a scan line (scan lines 12-1 associated with scan driver 12) [fig. 1 & para. 14] connected to gate terminals of the first sub-pixel and second sub-pixel [fig. 1]; 
a data line (data lines 14-1 associated with data driver 14) [fig. 1 & para. 14] connected to terminals of the first sub-pixel and second sub-pixel (switching transistor) [para. 15]; and 
a switching circuit (exemplary multiplexer 16) [fig. 1 & para. 16] configured to switch connection relations of the scan line, the data line, the first sub-pixel and the second sub-pixel so that one or both of the first sub-pixel and the second sub-pixel communicate with the scan line and the data line [para. 16]; 
the driving method comprises the following steps: 
	when outputting an image, controlling a first sub-pixel to display a normal image in the first half of the image, and controlling a second sub-pixel to display a black image in the first half of the image [figs. 1 & 3 & para. 18-19]; and 
	controlling the second sub-pixel to display a normal image in the second half of the image, and controlling the first sub-pixel to display a black image in the second half of the image [figs. 1 & 3 & para. 18-19].
Hu does not explicitly teach the data line is connected to source terminals of the first sub-pixel and second sub-pixel.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving circuit utilized with the method of Hu, such that the driving circuit utilizes data lines that are connected to source terminals of a first sub-pixel and a second sub-pixel, as taught by Kodama, to improve image quality by providing more precise control of sub-pixels and supplying image data to a corresponding sub-pixel, as one of ordinary skill in the art would appreciate.  
As to claim 17, Hu teaches a driving method for a driving circuit [abstract & fig. 1], the driving circuit comprising: 
a plurality of pixels (array of pixels 18) [fig. 1 & para. 14], each pixel including a first sub-pixel (pixels associated with first sub-array of pixels 1-1) [fig. 1 & para. 14] and a second sub-pixel (pixels associated with second sub-array of pixels 2-1) [fig. 1 & para. 14]; 
a scan line (scan lines 12-1 associated with scan driver 12) [fig. 1 & para. 14] connected to gate terminals of the first sub-pixel and second sub-pixel [fig. 1];  
a data line (data lines 14-1 associated with data driver 14) [fig. 1 & para. 14] connected to terminals of the first sub-pixel and second sub-pixel (switching transistor) [para. 15]; and 
a switching circuit (exemplary multiplexer 16) [fig. 1 & para. 16] configured to switch connection relations of the scan line, the data line, the first sub-pixel and the second sub-pixel so that one or both of the first sub-pixel and the second sub-pixel communicate with the scan line and the data line [para. 16]; 
the driving method comprises the following steps: 
	when outputting a first image, controlling a first sub-pixel to display a normal image in a first image time, and controlling a second sub-pixel to display a black image in the first image time [figs. 1 & 3 & para. 18-19]; and 
when outputting a second image, controlling the second sub-pixel to display a normal image in a second image time, and controlling the first sub-pixel to display a black image in the second image time [figs. 1 & 3 & para. 18-19].

	Kodama teaches the concept of a driving circuit [abstract & fig. 1] that utilizes data lines (source lines Sj) [fig. 11 & para. 36] that are connected to source terminals of a sub-pixel (thin-film transistor TR) [fig. 11 & para. 36].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving circuit utilized with the method of Hu, such that the driving circuit utilizes data lines that are connected to source terminals of a first sub-pixel and a second sub-pixel, as taught by Kodama, to improve image quality by providing more precise control of sub-pixels and supplying image data to a corresponding sub-pixel, as one of ordinary skill in the art would appreciate.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 2 of U.S. Patent No. 11205366. Although the claims at issue are not identical, they are not patentably distinct from each other because
the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

Claims of instant application
Claims of US patent 11205366
1, 4, & 7
1
1, 3, 6, & 9
1 & 2
1, 2, 5, & 8
1 & 2



Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Adachi et al. 			(US 20060007075).
Shi				(US 20120086682).
Oh				(US 20130120349).
Satoh et al. 			(US 20030043127).
Hyeon et al. 			(US 20170069270).
Duan 				(US 20140159798).
	Hashimoto 			(US 20070013573).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694